EXHIBIT 99.1 IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the 31st day of October, 2012 and the Company acknowledges and consents hereto. MARITAL TRUST FOB MARGARET M. HAVERTY U/W 7-21-03 By: /s/ J. Rawson Haverty, Jr. Name: J. Rawson Haverty, Jr. Its: Trustee By: /s/ Jane M. Haverty Name: Jane M. Haverty Its: Trustee By: /s/ Ben M. Haverty Name: Ben M. Haverty Its: Trustee COMPANY HAVERTY FURNITURE COMPANIES, INC. By: /s/Jenny H. Parker Name: Jenny H. Parker Title: Senior Vice President, Finance, Secretary and Treasurer Address: 780 Johnson Ferry Road, NE, Suite 800 Atlanta, GA30157 IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the 1st day of November, 2012 and the Company acknowledges and consents hereto. MARITAL TRUST B FOB MARGARET M. HAVERTY U/W 7-21-03 By: /s/ J. Rawson Haverty, Jr. Name: J. Rawson Haverty, Jr. Its: Trustee By: /s/ Jane M. Haverty Name: Jane M. Haverty Its: Trustee By: /s/ Ben M. Haverty Name: Ben M. Haverty Its: Trustee COMPANY HAVERTY FURNITURE COMPANIES, INC. By: /s/Jenny H. Parker Name: Jenny H. Parker Title: Senior Vice President, Finance, Secretary and Treasurer Address: 780 Johnson Ferry Road, NE, Suite 800 Atlanta, GA30157
